 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           EASTERN DISTRICT OF CALIFORNIA
 8
 9   ROSEMARY TAYLOR,                         )   Case No.: 1:17-cv-01634-SKO
                                              )
10                  Plaintiff,                )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
11            vs.                             )   ATTORNEY FEES AND EXPENSES
                                              )
12   NANCY A. BERRYHILL, Acting               )   PURSUANT TO 28 U.S.C. § 2412(d)
     Commissioner of Social Security,         )   AND COSTS PURSUANT TO 28
13                                            )   U.S.C. § 1920
                    Defendant                 )
14                                            )
                                              )   (Doc. 20)
15
16            Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses (Doc. 20) (the “Stipulation”),
18            IT IS ORDERED that fees and expenses in the amount of $3,725.00 as
19   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
20   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
21
22   IT IS SO ORDERED.

23   Dated:     December 20, 2018                        /s/   Sheila K. Oberto        .
24                                                UNITED STATES MAGISTRATE JUDGE

25
26
27
                                              -1-
28
